FILED
                            NOT FOR PUBLICATION                             NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RELAUN VAU HARE DEADMON,                         No. 15-15704

               Plaintiff-Appellant,              D.C. No. 1:14-cv-00316-LJO-MJS

 v.
                                                 MEMORANDUM*
JEFFREY WANG; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted October 25, 2016**

Before:        LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Relaun Vau Hare Deadmon, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. §§ 1915A and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1915(e)(2)(B)(ii), Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.

      The district court properly dismissed Deadmon’s action because Deadmon

failed to allege facts sufficient to state a deliberate indifference claim. See Toguchi

v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official acts with

deliberate indifference only if he or she knows of and disregards an excessive risk

to the prisoner’s health; negligence and a mere difference in medical opinion are

insufficient to establish deliberate indifference); Nat’l Ass’n for the Advancement

of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000)

(in determining whether the complaint states a claim for relief, “we may consider

facts contained in documents attached to the complaint”).

      The district court did not abuse its discretion by denying Deadmon leave to

file a second amended complaint after providing him with an opportunity to

amend. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041

(9th Cir. 2011) (setting forth standard of review and explaining that leave to amend

should be given unless amendment would be futile); see also Chodos v. West

Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (a district court’s discretion to

deny leave to amend is particularly broad when it has afforded plaintiff one or

more opportunities to amend). Contrary to Deadmon’s contention, the district


                                           2                                    15-15704
court provided sufficient notice of the complaint’s deficiencies.

      Even if the district court erred in finding that Deadmon’s objections were

late, the objections would not change the result in this case.

      AFFIRMED.




                                           3                                 15-15704